Citation Nr: 9931156	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gallbladder cancer, 
epidermal inclusion cyst of the left perianal region, skin 
cancer, lipoma of the neck, heart disease, prostate 
disability, and testicle disability due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for tooth and gum 
disease due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1945 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
gallbladder cancer, epidermal inclusion cyst of the left 
perianal region, skin cancer, lipoma of the neck, heart 
disease, prostate disability, and testicle disability due to 
exposure to ionizing radiation are not plausible.  

2.  The claims of entitlement to service connection for tooth 
and gum disease due to exposure to ionizing radiation are 
plausible and all relevant information necessary for an 
equitable disposition of the claims has been obtained.

3.  Tooth and gum disease is not due to exposure to ionizing 
radiation.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
gallbladder cancer, epidermal inclusion cyst of the left 
perianal region, skin cancer, lipoma of the neck, heart 
disease, prostate disability, and testicle disability due to 
exposure to ionizing radiation are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claims of entitlement to service connection for tooth 
and gum disease due to exposure to ionizing radiation are 
well grounded.  38 U.S.C.A. § 5107(a).

3.  Tooth and gum disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for gallbladder cancer, 
epidermal inclusion cyst of the left perianal region, skin 
cancer, lipoma of the neck, heart disease, prostate 
disability, and testicle disability due to exposure to 
ionizing radiation are well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App.  609, 611 (1992).  Moreover, where a 
determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App.  91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be evidence of both a current disability and an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App.  498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

A September 1997 response from the National Personnel Records 
Center reflects that the veteran's service medical records 
are not available, and are presumed to have been destroyed in 
a fire in 1973.  The report of the veteran's September 1946 
service separation examination does not reflect any pertinent 
abnormality.  

A June 1998 response from the Defense Special Weapons Agency 
reflects that the veteran was a member of the occupation 
forces in Japan following World War II in the Hiroshima area 
from October 7 through December 19, 1945.  This response 
reflects that using the "worst case" assumption the maximum 
possible dose any individual might have received from 
external radiation, inhalation or ingestion was less than 
1 rem.  It was probable that the great majority of 
individuals assigned to the Hiroshima occupation forces 
received no radiation exposure whatsoever and that the 
highest dose received by anyone were a few tens of millirem.  

When the veteran submitted his claim in February 1997 he 
indicated that he had received treatment at two different 
private medical facilities for tumor, heart disease, prostate 
disability, and gallbladder.  By official letter dated in 
June 1997 the veteran was requested to submit medical 
evidence if he believed that any of his conditions were 
secondary to exposure to radiation and to specifically 
complete provided forms for release of information from the 
two identified private medical facilities who had provided 
him with care relating to the indicated disabilities.  The 
October 1997 RO decision noted that the veteran had not 
provided the releases for information from the two private 
facilities and the October 1997 notification to the veteran 
included a copy of that RO decision.  Further, the statement 
of the case, issued in February 1998, again indicated that 
the veteran had not completed the form authorizing VA to 
obtain records relating to the indicated private treatment.  

Based upon the veteran's participation in the occupation of 
Hiroshima from October 7 through December 19, 1945, he is a 
"radiation-exposed veteran."  38 C.F.R. § 3.309(d)(3)(ii)(B) 
(1999).  Gallbladder cancer and skin cancer are diseases 
referred to that are specific to radiation-exposed veterans 
and radiogenic disease.  38 C.F.R. §§ 3.309(d)(2)(xii), 
3.311(b)(2)(vii)(xxiv) (1999).  However, epidermal inclusion 
cyst of the left perianal region, lipoma of the neck, heart 
disease, prostate disability, and testicle disability are not 
listed among the diseases referred to that is specific to 
radiation-exposed veterans.  Id.  The veteran may submit a 
claim based on a disease other than those listed in the 
above-referred to sections by submitting competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  

The veteran has submitted statements from treating doctors, a 
private medical record, his own statements, and an excerpt 
from textbooks.  Since the veteran's epidermal inclusion cyst 
of the left perianal region, lipoma of the neck, heart 
disease, prostate disability, and testicle disability are not 
listed in 38 C.F.R. § 3.309(d)(2), or 3.311(b)(2), that may 
be presumptively service connected for radiation-exposed 
veterans, service connection for these disabilities may not 
be granted on the basis of presumed incurrence.  Further, 
since the veteran has submitted no competent scientific or 
medical evidence that he has epidermal inclusion cyst of the 
left perianal region, lipoma of the neck, heart disease, 
prostate disability, or testicle damage, and has not 
submitted any competent medical evidence that he currently 
has gallbladder cancer or skin cancer, consideration of his 
claim under the provisions of 38 C.F.R. § 3.311 is not for 
application.  

The veteran has been afforded the opportunity to present 
additional evidence indicating that his epidermal inclusion 
cyst of the left perianal region, lipoma of the neck, heart 
disease, prostate disability, and testicle disability are 
radiogenic diseases and he has submitted additional evidence.  
See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The 
veteran has also been provided the opportunity to submit 
authorizations for release of private treatment records that 
he indicated might be applicable to his claim for service 
connection for gallbladder cancer and he has been repeatedly 
advised that these authorizations have not been received, but 
he has not submitted any such authorizations.  While the 
veteran has submitted statements, that are presumed credible 
for purposes of this decision, he is not qualified, as a lay 
person to provide medical opinions or diagnoses.  Espiritu 
and Grottveit.  Since there is no competent medical evidence 
that indicates that the veteran currently has gallbladder 
cancer or skin cancer and since epidermal inclusion cyst of 
the left perianal region, lipoma of the neck, heart disease, 
prostate disability, and testicle disability are not diseases 
specific to radiation-exposed veterans or radiogenic diseases 
and the veteran has submitted no competent scientific or 
medical evidence that these claimed disabilities are 
radiogenic diseases or that provides any relationship between 
epidermal inclusion cyst of the left perianal region, lipoma 
of the neck, heart disease, prostate disability, and testicle 
disability, and exposure to ionizing radiation during 
service, the claims of entitlement to service connection for 
gallbladder cancer, epidermal inclusion cyst of the left 
perianal region, skin cancer, lipoma of the neck, heart 
disease, prostate disability, and testicle disability due to 
exposure to ionizing radiation are not well grounded.  
Ramey v. Gober, 120 F. 3d 1239 (Fed. Cir. 1997); Caluza.  

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well-grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims are 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board views this discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Well-Grounded Claim

The veteran's claim of entitlement to service connection for 
tooth and gum disease due to exposure to ionizing radiation 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In response to a June 1997 letter asking the veteran to 
submit medical evidence indicating that any of his 
disabilities were secondary to exposure to radiation he 
submitted a statement from Christopher D. Steward, D.M.D.  
Dr. Steward indicates that the veteran's oral tissues exhibit 
sequelae of either tremendous initial or cumulative radiation 
exposure.  In accordance with the above analysis with respect 
to the veteran's occupation of Hiroshima, he is a radiation-
exposed veteran.  Accordingly, the Board concludes that the 
veteran's status as a radiation-exposed veteran and 
Dr. Steward's statement well grounds the veteran's claim for 
service connection for tooth and gum disease due to exposure 
to ionizing radiation.  The veteran has been afforded a VA 
examination as well as the opportunity to submit additional 
evidence.  The veteran has submitted excerpts from textbooks 
that he indicates was material from Dr. Steward.  The Board 
is satisfied that all available relevant evidence has been 
properly developed and that no further evidence is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

As noted previously the veteran's service medical records are 
not available, and are presumed to have been destroyed in a 
fire.  The report of his September 1946 service separation 
examination reflects that he had no abnormality of the mouth 
or gum and does not indicate any other dental abnormality.  

Tooth and gum disease is not listed as one of the diseases 
referred to that are specific to radiation-exposed veterans 
in 38 C.F.R. § 3.309(d)(2), nor is it a radiogenic disease as 
identified in 38 C.F.R. § 3.311(b)(2).  The veteran has been 
afforded the opportunity to present additional evidence and 
has done so.  Combee.  

The statement from Dr. Steward reflects that latent tissue 
damage is one of the most unusual phenomenon related to gamma 
radiation.  The statement reflects that medical literature is 
extensive and supports the effects of residual tissue damage 
after the initial radiation reaction has subsided.  The 
statement goes on to indicate that the veteran's teeth and 
oral tissue exhibit sequelae of either tremendous initial 
and/or cumulative radiation exposure.  The statement also 
reflects that the initial dose was of critical importance and 
the effects of cumulative radiation exposure to the entire 
body could affect the normal oral health of a person.  In 
March 1998 the veteran submitted excerpts from "A Textbook Of 
Oral Pathology," "Pathologic Basis Of Disease," and 
"Dental Management Of A Medically Compromised Patient."  
These excerpts address the effect of radiation on tissues.  
The excerpt from the Textbook Of Oral Pathology specifically 
indicates that no attempt will be made to describe the 
effects of total body radiation, such as those occurring 
after detonation of various nuclear bombs.  The excerpt from 
Dental Management Of The Medically Compromised Patient 
reflects that the analysis is for patients with oral cancer 
who are going to receive radiation therapy and the effect 
this may have on oral tissues and teeth.  The excerpt from 
Pathologic Basis Of Disease addresses radiant energy and its 
effect on the body, but does not provide any analysis of the 
effect of exposure to less than 1 rem of radiation for a 
period of just over two months.  

The report of an April 1999 VA dental and oral examination 
reflects that the examiner had access to the records 
indicating that the veteran was in Hiroshima from October 7 
through December 19, 1945, and, in a worse case scenario, was 
exposed to 1 rem unit of radiation.  The diagnoses were 
caries and periodontal disease with the missing dentition 
secondary to this diagnosis.  The examiner was both a dentist 
and a medical doctor.  

The veteran has submitted his statements indicating his 
belief that exposure to ionizing radiation resulted in his 
currently manifested tooth and gum disease.  While the Board 
concludes that this is the veteran's honest belief, he is not 
qualified, as a lay person, to provide medical opinions or 
diagnoses.  Espiritu and Grottveit.  The competent medical 
evidence addressing the etiology of the veteran's tooth and 
gum disease includes the statement from Dr. Steward and the 
report of the April 1999 VA examination.  Because 
Dr. Steward's opinion was offered without his knowledge of 
the amount of maximum radiation to which the veteran may have 
been exposed during his service in Japan, noting that he 
indicated that the initial dose was of critical importance, 
and because the medical literature upon which he based his 
opinion, in one instance specifically indicates that it does 
not make an effort to describe the effect of total body 
radiation such as related to bombs, and another text 
indicates that it is addressing cancer patients who are going 
to receive radiation therapy, and in the final text does not 
attempt to address the effect of radiation exposure of a 
maximum of 1 rem during a period from October 7 through 
December 19, his opinion will be accorded small probative 
value.  Because the April 1999 report of VA examination 
reflects that the examiner was aware of the amount of 
radiation exposure of the veteran, the Board will accord 
large probative weight to this report.  Two of the medical 
texts, previously described, do not attempt to address 
radiation exposure such as that occurring from nuclear bomb 
and the remaining medical text does not provide any analysis 
that is specific to the veteran's situation, i.e., exposure 
to a maximum of less than 1 rem of radiation from October 7 
through December 19.  Therefore, they will be accorded 
extremely small probative weight.  

On the basis of this analysis there is evidence of extremely 
small probative weight that is neither for nor against the 
veteran's claim and lay evidence that will be accorded no 
probative weight in the determination.  There is competent 
medical evidence that has been accorded large probative 
weight that is against the veteran's claim and medical 
evidence that has been accorded small probative weight that 
supports his claim.  On the basis of the respective weights 
assigned the various evidence, a preponderance of the weight 
of the probative evidence is against the veteran's claim that 
tooth and gum disease are due to exposure to ionizing 
radiation during his active service.  Therefore, service 
connection for tooth and gum disease due to exposure to 
ionizing radiation is not warranted.  


ORDER

Evidence of well-grounded claims for entitlement to service 
connection for gallbladder cancer, epidermal inclusion cyst 
of the left perianal region, skin cancer, lipoma of the neck, 
heart disease, prostate disability, and testicle disability 
due to exposure to ionizing radiation not having been 
submitted, the appeal with respect to these issues is denied.  

Service connection for tooth and gum disease due to exposure 
to ionizing radiation is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

